DISSENTING OPINION
Garrett, Judge:
I find myself unable to concur in the conclusion of the majority as to the classification of the merchandise involved in this case and respectfully dissent.
I do not think the articles should be classed as toys because it seems to me to do so is to violate the rule in the Illfelder case. The article is destroyed in use. When dropped into the water it quickly expands and a crude figure floats out from the opening “petals.” The integrity of the structure is thus destroyed. The use of the articles differs from the other class of paper flowers which was included in the shipment. The latter class can be taken from the water and preserved or can remain in the water for a long period of time, as I understand it, and serve as ornaments or decorations on the table or elsewhere about *459the home, to an extent, taking the place of natural flowers. Those in issue here can undergo but a single use and that single use works their destruction.
I agree that the testimony in the case did not establish commercial designation as distinguished from common meaning, but it seems to me that the natural interpretation of the evidence of Miss Stringer is that the “flowers” are destroyed in a single use. They are thrown away because after the developments following their being placed in water they cease to be of value.
However, my impression as to their character is derived in the main from an observation of the merchandise itself. One of the so-called flowers was exhibited to the court and a demonstration was given. This satisfied me that under the definition of “toy,” as given in the Illfelder case, these articles do not belong to that classification.